Citation Nr: 1526028	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-11 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for diabetes mellitus type 2.

2.  Entitlement to an initial rating higher than 0 percent, effective May 4, 2009, and 10 percent, effective October 2, 2009, for diabetic peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 0 percent, effective May 4, 2009, and 10 percent, effective October 2, 2009, for diabetic peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to service connection for microcytic hypochromic anemia, secondary to Agent Orange exposure. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In December 2009, the RO granted service connection for diabetes mellitus assigning a 10 percent rating, effective May 4, 2009; granted service connection for peripheral neuropathy of the bilateral lower extremities, effective May 4, 2009 with noncompensable ratings; and denied service connection for microcytic hyperchromic anemia.  The RO granted service connection for erectile dysfunction in a March 2010 rating decision, effective May 4, 2009.  In May 2014, the RO, in pertinent part, granted increased ratings of 10 percent, each for peripheral neuropathy of the bilateral lower extremities, effective October 2, 2009.  It appears that an error was made as to the effective date assigned in the May 2014 rating decision, as the rating decision notes that the effective date is based on the original date that service connection was granted; however, the original service connection claim for peripheral neuropathy of the lower extremities was granted effective May 4, 2009.  

In April 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issues of increased ratings for peripheral neuropathy of the bilateral upper extremities have been raised by the record during testimony at the April 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, and service connection for microcytic hypochromic anemia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's service-connected erectile dysfunction disability is productive of loss of erectile power. 

2. The RO has already awarded the Veteran a special monthly compensation award at the "k" level for loss of use of a creative organ.


CONCLUSION OF LAW

The criteria an initial rating higher than 0 percent for the Veteran's service-connected erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.115b, Diagnostic Codes 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in July 2009 regarding the original service connection claim for erectile dysfunction informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that his service-connected condition had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letter also provided the Veteran with information on how VA determines and assigns disability ratings and effective dates.  As such, the letter satisfied VA's duty to notify.  

It is also worth noting that in this case, the Veteran is challenging the initial evaluation for his erectile dysfunction assigned following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because legally sufficient notice was provided in July 2009, and before the claim was initially adjudicated in the December 2009 rating decision, VA's duty to notify in this case has been satisfied.    

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  The RO also has provided him with a VA examination in January 2010.  The examination report adequately addresses all the necessary criteria for rating the claim.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in April 2015, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran, who was represented by a Veterans Service Organization, acknowledged that the increased rating claim was on appeal and provided testimony regarding the present severity of his disability.   The VLJ specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and present symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating for Erectile Dysfunction

The Veteran seeks a higher rating for his service-connected erectile dysfunction.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the right ankle disability, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's erectile dysfunction, associated with his service-connected diabetes mellitus, has been assigned a noncompensable (0 percent rating) by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (penis, deformity, with loss of erectile power).  This zero percent rating has remained in effect since May 4, 2009.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 . For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities.

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required. 38 C.F.R. § 4.115b . A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a) . 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power. Simply stated, the condition is not compensable in the absence of penile deformity. See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009). 

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7599-7522. 38 C.F.R. § 4.7.  A VA genitourinary examination dated in January 2010 reveals a diagnosis of erectile dysfunction due to his service-connected diabetes mellitus.  The Veteran clearly has loss of erectile power.  This fact is not in dispute. 

Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, the January 2010 VA genitourinary examiner both observed that external genitalia were completely normal with no evidence of testicular atrophy.   The Veteran also testified regarding his erectile dysfunction at the April 2015 Board hearing and did not indicate that he had any penile deformity, after the undersigned explained that one of the criteria necessary to get the higher rating was penile deformity.  Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.

A compensable rating under Diagnostic Code 7523 (complete atrophy of the testes) also is not warranted, as the January 2010 examination noted that there was no evidence of testicular atrophy.  38 C.F.R. § 4.115b.  The Veteran testified that a doctor had told him one of his testicles was bigger than the other.  However, even if testicular atrophy was shown to be related to his service-connected erectile dysfunction, in order to receive a compensable rating he must have complete atrophy of both testes.  The Veteran indicated that he was told only one testicle was larger than the other.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial rating higher than 0 percent is not warranted for erectile dysfunction.  

The special monthly compensation issue was inferred from the award of service connection for erectile dysfunction.  That is, footnotes to 38 C.F.R. § 4.115b , Diagnostic Codes 7522 and 7523 instruct that service-connected erectile dysfunction is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  As such, in a March 2010 rating decision, the RO already awarded the Veteran special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ. 

VA law provides that entitlement to special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2014). 

Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ. Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa. When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted. 38 C.F.R. § 3.350(a)(1)(i-ii).

In addition, the VA Adjudication Procedure Manual also specifies an award for special monthly compensation based on loss of use of a creative organ in a male Veteran if loss of erectile power is shown, without the need for penile deformity.  The loss of erectile power must be secondary to a service-connected disease process, such as diabetes or multiple sclerosis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 39, Blocks b, c (August 3, 2009). 

Special monthly compensation grants an additional level of compensation to Veterans above the basic levels of compensation (0 percent -100 percent) for various types of losses or levels of impairment solely due to service-connected disabilities.  However, the law provides that only one "k" award can be granted for loss or loss of use of a creative organ or organs. That is, VA law does not provide for any higher level of special monthly compensation based on loss or loss of use of a creative organ or organs.  See 38 U.S.C.A. §§ 1114(k) - (s) (West 2014); 38 C.F.R. § 3.350(a) - (i) (2014). 

The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the higher level of special monthly compensation claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration, for the Veteran's service-connected erectile dysfunction.  38 C.F.R. § 3.321(b)(1) .  The Board finds that the Veteran's erectile dysfunction is fully addressed by the rating criteria under which the disability is rated.  See Diagnostic Code 7522; 38 C.F.R. § 3.350(a).  Because the rating criteria for this disability reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned 0 percent schedular evaluation and special monthly compensation award are, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's erectile dysfunction that would render the schedular criteria inadequate.  There are no additional symptoms of his erectile dysfunction that are not addressed by the Rating Schedule.  Any work impairment is also contemplated by the schedular rating criteria for erectile dysfunction.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A 0 percent rating with the additional award of special monthly compensation is adequate to compensate the Veteran for loss of working time as the result of his erectile dysfunction. 

In any event, the Board also finds no probative evidence that his erectile dysfunction markedly interferes with his ability to work, meaning above and beyond that contemplated by his 0 percent schedular rating and award of special monthly compensation.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The evidence of record fails to demonstrate "marked" interference with employment from the erectile dysfunction on appeal. 38 C.F.R. § 3.321(b)(1). The January 2010 VA genitourinary examiner did not assess any occupational impairment due to the service-connected erectile dysfunction. 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected erectile dysfunction to suggest he is not adequately compensated for his disability by the regular Rating Schedule. 38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  He has not had inpatient treatment due to erectile dysfunction. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected erectile dysfunction under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.


REMAND

The Veteran is presently rated as 10 percent disabled for his diabetes mellitus.  One of the factors for considering whether the next higher 20 percent rating is warranted under 38 C.F.R. § 4.119, Diagnostic Code 7913 is if he is taking insulin or oral hypoglycemic agents for his diabetes.  The Veteran and his wife testified at the April 2015 Board hearing that he was given insulin in approximately 2013 but that he had an allergic reaction and had to go to the emergency room.  He was then given an oral hypoglycemic agent to take in September or October 2014 from the VAMC in North Chicago.  VA treatment records that are presently available in VBMS do not show any prescriptions for insulin or hypoglycemic agents.  These records must be obtained on remand.  As the Veteran has, in effect, indicated that his diabetes mellitus has worsened since October 2014 when he was last evaluated for compensation and pension purposes, in that he has since been prescribed oral hypoglycemic agents, another examination to assess the present severity of his diabetes mellitus is warranted.

The Veteran also testified as to worsening symptoms in his bilateral lower extremities pertaining to his peripheral neuropathy in that he had burning, numbness, and tingling.  In addition he stated that he had an upcoming podiatry appointment at the VAMC in April 2015, which is not of record.  The outstanding podiatry records must be obtained.  The Veteran also should be provided with an examination to assess the present severity of his peripheral neuropathy of the bilateral lower extremities.  

Regarding the service connection claim for microcytic hypochromic anemia, secondary to Agent Orange exposure, while the RO denied this claim as not being a disease that is presumptively related to Agent Orange exposure, the Veteran can still bring a claim on a direct basis.  The Veteran and his wife have provided testimony and statements as to the Veteran's ongoing symptoms of fatigue, headaches, and bleeding that would not stop since his military service.  A medical opinion must be provided to resolve this claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional, relevant treatment he has obtained for his diabetes, peripheral neuropathy, and/ or microcytic hypochromic anemia.

2.  Make arrangements to obtain all relevant treatment records from the VAMC in North Chicago pertaining to the diabetes mellitus, peripheral neuropathy, and/ or microcytic anemia dated since April 2014.

3.  Thereafter, schedule the Veteran for a VA diabetes mellitus examination.  The claims folder should be made available to and reviewed by the examiner.  

The examiner is asked to state whether the Veteran's diabetes mellitus type II requires the following:

(a)  Insulin, restricted diet, oral hypoglycemic agent, and/ or regulation of activities (avoidance of strenuous occupational and recreational activities).

(b)  Insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other noteworthy complications.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA neurology examination by a physician.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all residuals attributable to the Veteran's peripheral neuropathy of the lower extremities.  The examiner should specifically discuss the extent, if any, of paralysis of the nerves involved.  Specifically, the degree of paralysis or incomplete paralysis caused by the peripheral neuropathy secondary to diabetes mellitus should be assessed.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA examination by a doctor with the relevant background to address the service connection claim for microcytic hypochromic anemia.  The claims file must be made available to, and reviewed by, the doctor.  All appropriate testing should be conducted.

The doctor should provide an opinion as to the following:

(a)  Is the microcytic hypochromic anemia the result of a congenital or acquired disorder?  If congenital, the doctor must also state whether this condition is a disease, as opposed to a defect.

(b) If the microcytic hypochromic anemia is a congenital disease, the doctor should state whether it underwent a permanent increase in severity during active service.  If so, was the increase in severity beyond the natural progress of the condition?

(c)  If the Veteran's microcytic hypochromic anemia is more properly characterized as a congenital defect, the doctor should state whether it was subject to any superimposed disease or injury during active service.

(d)  The doctor should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the microcytic hypochromic anemia disorder had its clinical onset during active service, is related to any in-service disease, event, or injury, including exposure to Agent Orange in service.

In making this opinion please consider the Veteran's and his wife's competent statements as to symptoms of fatigue, headaches, and bleeding that was slow to stop since military service.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, readjudicate the remaining claims on appeal. Correct the May 2014 rating decision and assign the 10% ratings for peripheral neuropathy of the bilateral lower extremities, effective May 4, 2009, rather than October 2, 2009.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


